Check as directed in lines 17 and 21:
According to the calculations required by

Fill in this information to identify your case:

 

 

 

Debtor 4 JOHN MILEUSNIC this Statement:

First Name Middie Narne Last Name
Debtor 2 1. Disposable income is not determined
(Spouse, if filing) First Name Middie Name Last Name under 11 U.S.C. § 1325(b)(3).

2. Disposable income is determined
under 11 U.S.C. § 1325(b)(3).

United States Bankruptcy Court for the; Northern District of Indiana

Case number 19-20831

(#f known)

 

Lj 3. The commitment period is 3 years.
4. The commitment period is 5 years.

 

 

 

Check if this is an amended filing

OVER THE COUNTER

os

ici FILED 201SAPRIS awi:49
cuigia Totm tea gets CLERK, US COURT, INHE tet
Chapter 13 Statement of Your Current Monthly Income

and Calculation of Commitment Period

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. if
more space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the

top of any additional pages, write your name and case number (if known).

Calculate Your Average Monthly Income

1. What is your marital and filing status? Check one only.
[__] Not married. Fill out Column A, lines 2-11.

Married. Fill out both Columns A and B, lines 2-11.

 

12/15

 

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this

» bankruptcy case. 11 U.S.C: § 101(10A). For example; if you are filing on September 15, the 6-month period would be March 1:through>
August 31. if the. amount of your monthly income Varied during the 6 months, add the income for.all 6 months and divide the total by 6. Fill in
the résuit. Do not include any income. amount more than. once. For example, if both spouses own the same rental property, put the income
from that property in one column only. If you have nothing to report for any line, write $0 in the space.

 

 

Official Form 122C-1

 

Chapter 13 Statement of Your Current Monthly income and Calculation of Commitment Period

Column. A Column B
Debtor 1 Debtor 2 or
non-filing spouse.

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before ail

payroll deductions). g_1,700.00 g__ 715.00
3. Alimony and maintenance payments. Do not include payments from a spouse. $____0.00 $
4. All amounts from any source which are regularly paid for household expenses of

you or your dependents, including child support. Include regular contributions from

an unmarried partner, members of your household, your dependents, parents, and

roommates. Do not include payments from a spouse. Do not include payments you

listed on line 3. $ 0.00 $ 0.00
5. Net income from operating a business, profession, or Debtor 4 Debtor 2

farm : "

Gross receipts (before all deductions) a

Ordinary and necessary operating expenses —$ -$

Net monthly income from a business, profession, or farm $ 0.00 5 0.00 roPyy, $ 0.00 $ 0.00
6. Net income from rental and other real property Debtor 1 Debtor'2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses -—§$ -$

Net monthly income from rental or other real property g¢ 0.00 ¢ 0.00 FOPY $ 0.00 $ 0.00

page 1

 
Debtor 1 JOHN MILEUSNig Case number (known). 19-20831

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
Column A Column-B
Debtor 1 Debtor 2 or
non-filing spouse
7. Interest, dividends, and royalties $ 0.00 $ 0.00
8. Unemployment compensation $__ 0.00 $___ 0.00
Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here: occas
FOP YOU... eceeeeccsecseneereteeeeneenenees . $ 0.00
For your spouse. cesesenensnesessesueaeaseeecatsneaeees $ 0.00
9. Pension or retirement income. Do not include any amount received that was a 0.00 0.00
benefit under the Social Security Act. $ : $ :
10. Income from all other sources not listed above. Specify the source and ammount.
Do not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. If necessary, list other sources on a separate page and put the
total below.
$ 0.00 $0.00
$ 0.00 5 0.00
Total amounts from separate pages, if any. +3 0.00 +5 0.00
11. Calculate your total average monthly income. Add lines 2 through 10 for each _
column. Then add the total for Column A to the total for Column B. g__ 1,700.00 }+) ¢ 715.00 |= $_2,415.0
Total average
monthly income
| Part 2: | Determine How to Measure Your Deductions from Income
12. Copy your total average monthly Income from lime 14. occ ceesc ssa neeesnnnecceseseseeecanesesssesssessnscensesessneuecsuesequnmaseasiveesnaeesenaes $2,415.00

13. Calculate the marital adjustment. Check one:
LJ You are not married. Fill in 0 below.

LJ You are married and your spouse is filing with you. Fill in 0 below.
i You are married and your spouse is not filing with you.

Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of
you or your dependents, such as payment of the spouse’s tax liability or the spouse’s support of someone other than
you or your dependents.

Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary,
list additional adjustments on a separate page.

If this adjustment does not apply, enter 0 below.

 

 

 

 

 

 

 

 

 

 

 

 

N/A $ 0.00
$.
+ $ 0.00
TOtAl ac ccscsoscsnsestnsensietnnirniieianuiiununtstisieiniirevininiiannatnnerae $__0.00 | a vnere — 0.00
14. Your current monthly income. Subtract the total in line 13 from line 12. 3 _ 2,415.00
15. Calculate your current monthly income for the year. Follow these steps:
15a. Copy line 14 here Da... cccsscessscssessecssssssvanutsnsnerssseesanssssssessenssssasnavtusssnustsveveetusserssetesesssssseassssscensueevessesegseesessasuessnsssrsssnusssesseessnsseeseen $_2,415.00.
Multiply line 15a by 12 (the number of months in a year). x 12
18b. The result is your current monthly income for the year for this part of the fOr. oo... ec csccsestesescessesceensacsecsesaesetsesesesssseveneces $ 28,980.00

 

 

 

 

 

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly income and Calculation of Commitment Period page 2

 

 
Debtor 1 JOHN MILEUSNIC Case number ¢rinown_19-20831

First Name Middle Name Last Name

 

 

16. Calculate the median family income that applies to you. Follow these steps:

16a. Fill in the state in which you live. IN.
3
16b. Fillin the number of people in your household.
16c. Fill in the median family income for your state and size of MOUSEHOIG. ooo. ccccscecccssssecssssessssssesesssesssssveceseceeseseeseet eeeeeee ecco ccc 5 0.00

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.
17. How do the lines compare?

17a. Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable income (Official Form 122C~2).

17b. Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
11 U.S.C. § 1325(b}(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2).
On line 39 of that form, copy your current monthly income from line 14 above.

Ca Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

18, Copy your total average monthly income fromm Ve 14. ooo... ccc ccccesseecssssssesvecssccsssssssssesnssessasssisssssssesesssiyiuessassiustieersassenssseseecee 5 2,415.00

19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that
calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse’s income, copy
the amount from line 13.

 

19a. If the marital adjustment does not apply, fill in O on ime 19a. oo... ccccesecececsvssesscssesscseescssessesesecareassvastetsetereuesteeseceveees § 0.00
19b. Subtract line 19a from line 18. $ 2,415.00

 

 

 

20. Calculate your current monthly income for the year. Follow these steps:

 

 

 

 

20a. COpy FM@ 19D. cece ecesnessssnnescunssesnnesentessussssearsuseesssunsrsramscessusssssssseesusssransesestsssssussssniuseststipassuutssasiissestiissitneeseesestiteesseececee
a. Copy li $2,415.00
Multiply by 12 (the number of months in a year). x 12
20b. The result is your current monthly income for the year for this part of the form. $ 28,980.00
20c. Copy the median family income for your state and size of household from HN 166. o.oo cccccccccccssesssssssssscsessccsecceescceceseeeceeeecccse 0.00
$ .

 

 

 

21. How do the lines compare?

CJ Line 20b is less than line 20c. Uniess otherwise ordered by the court, on the top of page 1 of this form, check box 3,
The commitment period is 3 years. Go to Part 4.

Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
check box 4, The commitment period is 5 years. Go to Part 4.

 

 

By signing Agere, under penaity of,perjury | declare that the information on this statement and in any attachments is true and correct.
x

x . Mercmer xX N/A

Signatire/of Debtor 1 Signature of Debtor 2

Date O9/// Zo Date
mm /pb/ /Yvvy MM/ DD /YYYY

If you checked 17a, do NOT fill out or file Form 122C-2.
If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.

 

 

 

 

 

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Caiculation of Commitment Period page 3

 
